Case 1:20-cv-01713-CFC Document 71 Filed 04/19/21 Page 1 of 2 PageID #: 3115




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

KONINKLIJKE PHILIPS N.V.,

            Plaintiff,

      v.                                  C.A. No. 20-1709 (CFC)

THALES DIS AIS USA, LLC,
THALES DIS AIS DEUTSCHLAND
GMBH, THALES USA, INC., and
THALES S.A.,

            Defendants.

KONINKLIJKE PHILIPS N.V.,

            Plaintiff,

      v.                                  C.A. No. 20-1713 (CFC)

THALES DIS AIS USA, LLC;
THALES DIS AIS DEUTSCHLAND
GMBH, THALES USA, INC.,
THALES S.A., CALAMP CORP.,
XIRGO TECHNOLOGIES, LLC, and
LAIRD CONNECTIVITY, INC.

            Defendants.


     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME

     IT IS HEREBY STIPULATED and AGREED by the parties, subject to the

approval of the Court, that the time for Plaintiff Koninklijke Philips N.V.

(“Philips”) to file answering briefs in opposition to Thales S.A.’s Motion to
Case 1:20-cv-01713-CFC Document 71 Filed 04/19/21 Page 2 of 2 PageID #: 3116




Dismiss for Lack of Personal Jurisdiction (C.A. No. 20-1709, D.I. 10; C.A. No.

20-1713, D.I. 55) and Defendants Thales USA, Inc.’s Motion to be Severed and

Dismissed as Misjoined Party Pursuant to Fed. R. Civ. P. 21 (C.A. No. 20-1709,

D.I. 13; C.A. No. 20-1713, D.I. 58) is hereby extended through and including April

29, 2021 and the time for Defendants to file reply briefs in support of the motions

is extended through and including May 11, 2021.



YOUNG CONAWAY STARGATT &                  MORRIS, NICHOLS, ARSHT & TUNNELL
TAYLOR, LLP                               LLP

/s/ Robert M. Vrana                       /s/ Brian P. Egan
Adam W. Poff (#3990)                      Brian P. Egan (#6227)
Robert M. Vrana (#5666)                   Andrew M. Moshos (#6685)
Beth A. Swadley (#6331)                   1201 North Market Street
Rodney Square                             P.O. Box 1347
1000 North King Street                    Wilmington, DE 19899
Wilmington, DE 19801                      (302) 658-9200
(302) 571-6600                            began@morrisnichols.com
apoff@ycst.com                            amoshos@morrisnichols.com
rvrana@ycst.com
bswadley@ycst.com                         Attorneys for Defendants Thales USA,
                                          Inc. and Thales S.A.
Attorneys for Plaintiff Koninklijke
Philips N.V.


April 19, 2021

SO ORDERED this ____ day of April, 2021.


                                      UNITED STATES DISTRICT JUDGE


                                        -2-
